                          Case 20-10475-BLS         Doc 352      Filed 05/08/20       Page 1 of 1



                                    UNITED STATES DEPARTMENT OF JUSTICE
                                    OFFICE OF THE UNITED STATES TRUSTEE
                                            DISTRICT OF DELAWARE

        IN THE MATTER OF:                                                Chapter 11
                                                                 :
                                                                 :       Case No. 20-10475 (BLS)
        CraftWorks Parent, LLC, et al.
                                                                 :
                                                                 :       Jointly Administered
                 Debtors.                                        :
        ---------------------------------                                341 Meeting: May 14, 2020 at 1:00 p.m.


                                NOTICE OF TELEPHONIC SECTION 341 MEETING

         PLEASE TAKE NOTICE that the continued meeting of creditors pursuant to 11 U.S.C. §§ 341 and 343 (the “section
341 meeting”) in these cases, scheduled for May 14, 2020 at 1:00 p.m. (ET) will be held telephonically. Parties wishing
to participate in the section 341 meeting should call into the conference line in advance of the meeting.

        PLEASE FOLLOW the instructions below to ensure a smooth and efficient telephonic section 341 meeting of
creditors.

        You must use a touch-tone phone.
        If you have a choice, use a landline phone, instead of a cell phone.
        Dial the call-in number, 1-866-621-1355, and then enter the passcode, 7178157, followed by a # sign.
        Make the call from a quiet area where there is as little background noise as possible.
        Mute your phone and do not speak until the U.S Trustee counsel asks you to identify yourself, or indicates you
         may pose questions. You will still be able to listen even when your phone is muted.
        Unmute your phone when speaking.
        When speaking, identify yourself.,
        Do not put the phone on hold at any time after the call is connected.
        Once the meeting of creditors is finished, please hang up.
        If you become disconnected before the meeting is finished, please call back.
        The section 341 meeting of creditors will be recorded by the U.S. Trustee. Any other recordings are prohibited.

A copy of this notice will also be posted on the claims and noticing agent’s website at:
https://cases.primeclerk.com/craftworks/


                                                 ANDREW R. VARA
                                                 UNITED STATES TRUSTEE, REGIONS 3 AND 9

Dated: May 8, 2020                               By: /s/ Linda J. Casey
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Office of the United States Trustee
                                                 844 N. King Street, Room 2207, Lockbox 35
                                                 Wilmington, DE 19801
